Exhibit 10(iii)A(68)

ACUITY BRANDS, INC.

LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT, made and entered into as of the 23rd day of July, 2007 by and
between Acuity Brands, Inc., a Delaware Corporation, (the “Company”) and John K.
Morgan (“Grantee”).

W • I • T • N • E • S • S • E • T • H      T • H • A • T:

WHEREAS, the Company maintains the Acuity Brands, Inc. Long-Term Incentive Plan
(the “Plan”), and Grantee has been selected by the Committee to receive a
Restricted Stock Award under the Plan; and

WHEREAS, the Company and Grantee have determined that Grantee shall enter into
certain non-competition, non-solicitation, non-recruitment and non-disclosure
covenants, attached hereto as Exhibits A, B and C respectively, in consideration
for receipt of the Restricted Stock award pursuant hereto, receipt of any such
awards that Grantee may receive in the future, continued employment, and other
good and valuable consideration;

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

  1. Award of Restricted Stock

1.1 The Company hereby grants to Grantee an award of 15,810 Shares of restricted
stock (“Restricted Stock”), subject to, and in accordance with, the
restrictions, terms, and conditions set forth in this Agreement. The grant date
of this award of Restricted Stock is July 23, 2007 (the “Grant Date”).

1.2 This Agreement (including any appendices or exhibits) shall be construed in
accordance with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.

 

  2. Restrictions

2.1 Subject to Sections 2.3, 2.5, and 2.6 below, if the Grantee remains employed
by the Company, the Restricted Stock shall vest in equal annual installments
over three (3) years, as follows (each such date on which the Restricted Stock
vests is hereinafter referred to as a “Vesting Date”):

 

Number of Shares

 

Vesting Date

5,270

  July 23, 2008

5,270

  July 23, 2009

5,270

  July 23, 2010

 

– 1 –



--------------------------------------------------------------------------------

For purposes of this Agreement, employment with a Subsidiary of the Company or
service as a member of the Board of Directors of the Company shall be considered
employment with the Company.

2.2 Except as otherwise provided below, on each Vesting Date, Grantee shall own
the Vested Shares of Restricted Stock free and clear of all restrictions imposed
by this Agreement (except those imposed by Section 3.4 below). The Company shall
transfer the Vested Shares of Restricted Stock to an unrestricted account in the
name of the Grantee as soon as practical after each Vesting Date.

2.3 In the event, prior to the Vesting Date, (i) Grantee dies while actively
employed by the Company, or (ii) Grantee has his employment terminated by reason
of Disability, any Restricted Stock shall become fully vested and nonforfeitable
as of the date of Grantee’s death or Disability. The Company shall transfer the
Shares of Restricted Stock, free and clear of any restrictions imposed by this
Agreement (except for Section 3.4) to Grantee (or, in the event of death, to his
surviving spouse or, if none, to his estate) as soon as practical after his date
of death or termination for Disability.

2.4 In exchange for receipt of consideration in the form of the Restricted Stock
award pursuant to this Agreement, the prospect of receiving such awards in the
future, continued employment, and other good and valuable consideration, Grantee
agrees that, in the event his employment with the Company is terminated, for the
period set forth in the Exhibits attached hereto (the “Restricted Period”),
Grantee shall comply with the non-competition, non-solicitation,
non-recruitment, and non-disclosure restrictions attached hereto as Exhibits
“A,” “B,” and “C,” respectively (the “Restrictive Covenants”). The parties
hereto recognize that Grantee may experience periodic material changes in his
job title and/or to the principal duties, responsibilities or services that he
is called upon to perform on the behalf of the Company. If Grantee experiences
such a material job change, the parties shall, as soon as is practicable, enter
into a signed, written addendum to Exhibit “A” hereto reflecting such material
change. Moreover, in the event of any material change in corporate organization
on the part of the Direct Competitors set forth in Exhibit A hereto, the parties
agree to amend Exhibit “A”, as necessary, at the Company’s request, in order to
reflect such change. Upon execution, any such written modification to Exhibit
“A” shall represent an enforceable amendment to this Agreement and shall augment
and supplant the definitions of the terms Executive Services or Direct
Competitor set forth in Exhibit “A” hereto, as applicable.

2.5 Except for death or Disability as provided in Section 2.3 or as provided in
Section 2.6, or except as otherwise provided in a severance agreement or change
in control agreement with Grantee, if Grantee terminates his employment or if
the Company terminates Grantee prior to the Vesting Date, the Restricted Stock
shall cease to vest further, the unvested Shares of Restricted Stock shall be
immediately forfeited, and Grantee shall only be entitled to the Restricted
Stock that has vested as of his date of termination.

2.6 Notwithstanding the other provisions of this Agreement, (a) in the event of
a Change in Control of the Company (for purposes of this Agreement, a Change in
Control shall not include a “Noncovered Transaction”, as defined in Grantee’s
Amended and Restated Change

 

– 2 –



--------------------------------------------------------------------------------

in Control Agreement with the Company, dated as of April 21, 2006, and as
amended on July 23, 2007, “CIC Agreement”) prior to the Vesting Date, all Shares
of Restricted Stock shall become fully vested and nonforfeitable as of the date
of the Change in Control, and (b) in the event of the Spinoff (as defined in the
CIC Agreement), 25% of the shares of Restricted Stock that would become vested
on July 23, 2008, will become immediately vested at the effective time of the
Spinoff. For the shares of Restricted Stock that become vested pursuant to this
Section 2.6, the Company shall transfer the Vested Shares of Restricted Stock to
an unrestricted account in the name of Grantee as soon as practical.

2.7 The Restricted Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date Grantee becomes vested in the Restricted
Stock.

 

  3. Stock; Dividends; Voting

3.1 The Restricted Stock shall be registered in the name of Grantee as of the
respective Grant Date for such Shares of Restricted Stock. The Company may issue
stock certificates or evidence Grantee’s interest by using a restricted book
entry account with the Company’s transfer agent. Physical possession or custody
of any stock certificates that are issued shall be retained by the Company until
such time as the Shares are vested in accordance with Section 2. The Company
reserves the right to place a legend on such stock certificate(s) restricting
the transferability of such certificates and referring to the terms and
conditions (including forfeiture) of this Agreement and the Plan.

3.2 During the period the Restricted Stock is not vested, the Grantee shall be
entitled to receive dividends or similar distributions declared on such
Restricted Stock and Grantee shall be entitled to vote such Restricted Stock.

3.3 In the event of a Change in Capitalization, the number and class of Shares
or other securities that Grantee shall be entitled to, and shall hold, pursuant
to this Agreement shall be appropriately adjusted or changed to reflect the
Change in Capitalization, provided that any such additional Shares or additional
or different shares or securities shall remain subject to the restrictions in
this Agreement.

3.4 Grantee represents and warrants that he is acquiring the Restricted Stock
for investment purposes only, and not with a view to distribution thereof.
Grantee is aware that the Restricted Stock may not be registered under the
federal or any state securities laws and that in that event, in addition to the
other restrictions on the Shares, they will not be able to be transferred unless
an exemption from registration is available or the Shares are registered. By
making this award of Restricted Stock, the Company is not undertaking any
obligation to register the Restricted Stock under any federal or state
securities laws.

 

  4. No Right to Continued Employment or Additional Grants

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time. The Plan may be terminated at any time, and even if the
Plan is not terminated, Grantee shall not be entitled to any additional awards
under the Plan.

 

– 3 –



--------------------------------------------------------------------------------

  5. Taxes and Withholding

Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of Restricted Stock and dividends paid on
unvested Restricted Stock. Grantee shall have the right to make such elections
under the Internal Revenue Code of 1986, as amended, as are available in
connection with this award of Restricted Stock. The Company and Grantee agree to
report the value of the Restricted Stock in a consistent manner for federal
income tax purposes. The Company shall have the right to retain and withhold
from any payment of Restricted Stock or cash the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
payment. At its discretion, the Company may require Grantee to reimburse the
Company for any such taxes required to be withheld and may withhold any
distribution in whole or in part until the Company is so reimbursed. In lieu
thereof, the Company shall have the right to withhold from any other cash
amounts due to Grantee an amount equal to such taxes required to be withheld or
withhold and cancel (in whole or in part) a number of shares of Restricted Stock
having a market value not less than the amount of such taxes.

 

  6. Grantee Bound by the Plan

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.

 

  7. Modification of Agreement

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing.

 

  8. Severability

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

  9. Governing Law

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

  10. Successors in Interest

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of Grantee’s legal representatives. All

 

– 4 –



--------------------------------------------------------------------------------

obligations imposed upon Grantee and all rights granted to the Company under
this Agreement shall be final, binding, and conclusive upon Grantee’s heirs,
executors, administrators, and successors.

 

  11. Resolution of Disputes

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding, and conclusive on Grantee and the Company for all purposes.

 

  12. Pronouns; Including

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural. Wherever used
in this Agreement, the term “including” means “including, without limitation.”

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:   ACUITY BRANDS, INC.

 

/s/ Helen D. Haines

  By:  

/s/ Vernon J. Nagel

Helen D. Haines, Secretary     Vernon J. Nagel,     Chairman, President, and
Chief Executive Officer   GRANTEE:  

/s/ John K. Morgan

  JOHN K. MORGAN

 

– 5 –



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD AGREEMENT

NON-COMPETITION AND NON-SOLICITATION COVENANT

 

1. DEFINITIONS

Capitalized terms contained herein shall have the same meaning as those defined
terms set forth in the Agreement. For purposes of Exhibits A, B, and C, “ASP”
means Acuity Specialty Products Group, Inc. or its successors. In addition, the
following terms used in this Exhibit “A” shall have the following meanings:

(A) “ASP’s Business” is defined as the manufacture or sale of the classes of
products listed in paragraph B, below.

(B) “Direct Competitor” means the following entities: (1) Ecolab Inc.;
(2) JohnsonDiversey Inc.; (3) NCH Corporation; (4) State Industrial Products
Corporation; (5) Rochester Midland Corporation; (6) Amrep, Inc.; and (7) Ondeo
Nalco Company, as well as any of their respective affiliates, subsidiaries
and/or parent companies that are either located or transact business within the
United States of America, but only to the extent each, and only with respect to
the business operation which, engages in the manufacture and/or sale of one or
more of the following classes of products: specialty chemical products,
cleaners, degreasers, absorbents, sanitizers, deodorizers, polishes, floor
finishes, sealants, lubricants, disinfectants, janitorial supplies, paint
strippers, paint removers, rust strippers, soaps and detergents, bleaches,
fabric softeners, liquid sweeping compounds, aerosol gasket forming
compositions, non-slip adhesive film for brakes, tire and rubber mat dressings,
floor waxes, asphalt and tar removers, concrete removers, vehicle drying agents,
vehicle rain repellant and glass treatment, steam cleaning compositions,
chemical preparations for unclogging pipes and septic tank cleaning, spill
treatments, anti-seize compounds, treatment products for hazardous solvents,
pesticides, pest control products and/or drain care products, preparations for
killing weeds, fungicides, herbicides, rodenticides, vermicides, insect
repellants, ground control chemicals, power operated industrial and commercial
cleaning equipment (namely, sprayers, fog sprayers, steam cleaning machines,
pressure washers, and air agitation cleaners and pumps for use in connection
therewith, steam cleaners, vacuum cleaners, carpet cleaning and shampooing
machines, floor cleaning and polishing machines and parts associated therewith),
manually operated cleaning equipment and accessories (namely, brooms, dustpans,
scrubbing brushes, mops, squeegees, dispensers for floor wax, buckets, mop
wringers, sponges, scouring pads, plastic janitorial mats, wiping cloths, steel
wool, chamois skins, soap and chemical dispensers, towel and sanitary napkin
dispensers, cleaning gloves, pails and parts therefore, and waste receptacles).

(C) “Customers” shall mean customers of ASP that Executive (i) contacted
directly or indirectly or otherwise serviced on behalf of ASP during the
two-year period preceding the termination of Executive’s employment with the
Company; or (ii) about whom Executive possessed Confidential Information during
such two-year period.



--------------------------------------------------------------------------------

(D) “Executive Services” means those principal duties and responsibilities that
Executive performed on behalf of the Company during his employment, within
twenty-four (24) months prior to the date hereof, as President and Chief
Executive Officer of Acuity Specialty Products Group, Inc. and Executive Vice
President of Acuity Brands, Inc., in which capacity Executive: (1) served as a
member of a group of Executives responsible for a multi-profit center
organization, with responsibility for the profitability of two or more distinct
profit centers; (2) developed, coordinated and executed efforts directed towards
enhancing branding, marketing, and business development capabilities; (3) worked
to develop strategic customers and key channels of distribution; (4) coordinated
with departmental heads concerning material business issues; (5) analyzed
operations to pinpoint opportunities and areas that may have needed to be
reorganized, down-sized, or eliminated; (6) conferred with other Executives to
coordinate and prioritize planning concerning material business issues;
(7) studied short-term and long-range economic trends and projects, prospects
for future growth in overall sales and market share, opportunities for
acquisitions or expansion into new product areas; (8) served as a member of the
Acuity Leadership Team, reviewing, discussing, evaluating, and participating in
decisions concerning material business and management issues, cost structures,
sales and growth opportunities, crisis management, strategic prospects,
personnel issues, litigation matters, leadership goals, and performance targets;
and (9) provided support and analysis for key leadership analysis requirements;
and

(E) “Restricted Period” means a period of twelve (12) months following
termination of Executive’s employment with the Company.

 

2. ACKNOWLEDGEMENTS

Executive acknowledges that during the period of his employment as President and
Chief Executive Officer of Acuity Specialty Products Group, Inc. and Executive
Vice President of Acuity Brands, Inc., Executive has and will render executive,
strategic and managerial services, including the Executive Services, to and for
ASP and Acuity throughout the United States, which are special, unusual,
extraordinary, and of peculiar value to ASP and Acuity. Executive further
acknowledges that the services he performs on behalf of ASP and Acuity,
including the Executive Services, are at a senior managerial level and are not
limited in their territorial scope to any particular city, state, or region, but
instead have nationwide impact throughout the United States. Executive further
acknowledges and agrees that: (a) ASP and Acuity’s business is, at the very
least, national in scope; (b) these restrictions are reasonable and necessary to
protect the Confidential Information, business relationships, and goodwill of
ASP and Acuity; and (c) should Executive engage in or threaten to engage in
activities in violation of these restrictions, it would cause ASP and Acuity
irreparable harm which would not be adequately and fully redressed by the
payment of damages to ASP and Acuity. In addition to other remedies available to
ASP and Acuity, ASP and Acuity shall accordingly be entitled to seek injunctive
relief in any court of competent jurisdiction for any actual or threatened
breach by Executive of the provisions of this Exhibit A. Executive further
acknowledges that he will not be entitled to any compensation or benefits from
Acuity or ASP or any of its affiliates in the event of a final non-appealable
judgment that he materially breached his duties or obligations under this
Exhibit A.



--------------------------------------------------------------------------------

3. NON-COMPETITION

Executive agrees that while employed by the Company and for a period equal to
the Restricted Period thereafter, he will not, directly (i.e., as an officer or
employee) or indirectly (i.e., as an independent contractor, consultant,
advisor, board member, agent, shareholder, investor, joint venturer, or
partner), engage in, provide or perform any of the Executive Services on behalf
of any Direct Competitor anywhere within the United States. This provision will
not prohibit Executive from working for a Direct Competitor in a product area
that is not competitive with ASP’s Business as defined above. Nothing in this
provision shall divest Executive from the right to acquire as a passive investor
(with no involvement in the operations or management of the business) up to 1%
of any class of securities which is: (i) issued by any Direct Competitor, and
(ii) publicly traded on a national securities exchange or over-the-counter
market.

 

4. NON-SOLICITATION OF CUSTOMERS

During the Restricted Period, Executive will not, directly or indirectly,
solicit Customers for the purpose of providing goods and services competitive
with ASP’s Business.

 

5. SEPARABILITY

Executive acknowledges that the foregoing non-competition covenant is a separate
and distinct obligation of Executive and is deemed to be separable from the
remaining covenants of the Agreement and its various exhibits. If any of the
provisions of the foregoing covenant should ever be deemed to exceed the time,
geographic, product, or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic, product, or other limitations permitted by
applicable law. If any particular provision of the foregoing covenant is held to
be invalid, the remainder of the covenant and the remaining obligations of the
Agreement and its various exhibits shall not be affected thereby and shall
remain in full force and effect.



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK AWARD AGREEMENT

NON-RECRUITMENT COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit “B” shall have the following meanings:

(A) “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

(B) “Restricted Period” means the period set forth in Paragraph 1(E) of Exhibit
A.

 

2. NON-RECRUITMENT COVENANT

During the Restricted Period, the Executive will not, directly or indirectly,
for himself or on behalf of any other Person, solicit, induce, persuade, or
encourage, or attempt to solicit, induce, persuade, or encourage, any employee
of Acuity or ASP or ASP’s business to terminate such employee’s position with
Acuity or ASP, whether or not such employee is a full-time or temporary employee
of Acuity or ASP and whether or not such employment is pursuant to a written
agreement, for a determined period or at will.

 

3. SEPARABILITY

The Executive acknowledges that the foregoing covenant, as well as each of those
covenants set forth in the other Exhibits to the Agreement, is a separate and
distinct obligation of the Executive and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.



--------------------------------------------------------------------------------

EXHIBIT C

TO RESTRICTED STOCK AWARD AGREEMENT

NON-DISCLOSURE COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit “C” shall have the following meanings:

(A) “Trade Secrets” means Confidential Information constituting a trade secret
under applicable law.

(B) “Confidential Information” means any information, without regard to form,
relating to ASP’s clients, operations, finances, and business that derives
economic value, actual or potential, from not being generally known to other
Persons, including but not limited to technical or non-technical data,
compilations (including compilations of customer information), programs,
methods, devices, techniques, processes, financial data, pricing methodology,
formulas, patterns, strategies, studies, business development, software systems,
marketing techniques and lists of actual or potential customers (including
identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to ASP by third parties
that ASP is obligated to maintain as confidential. Confidential Information
subject to this Agreement may include information that is not a trade secret
under applicable law, but information not constituting a trade secret only shall
be treated as Confidential Information under this Agreement for a two-year
period following Executive’s termination of employment.

(C) “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

(D) “Restricted Period” means the period of set forth in Paragraph 1(E) of
Exhibit A.

 

2. NON-DISCLOSURE COVENANT

The Executive will not, directly or indirectly, for himself or on behalf of any
other Person, use for the Executive’s own benefit or disclose to any other
party, any Trade Secrets or Confidential Information; provided, however, that
Executive may make disclosures required by a valid order or subpoena issued by a
court or administrative agency of competent jurisdiction, provided, further that
in the event disclosure is required by such an order or subpoena, Executive
shall promptly notify the Company prior to making any such disclosure so that
the Company may seek an appropriate protective order to protect its interests.
The foregoing confidentiality obligations shall continue (A) with respect to all
Trade Secrets, at all times so long as such Trade Secrets constitute trade
secrets under applicable law, and (B) with respect to all Confidential
Information, at all times during the Restricted Period.



--------------------------------------------------------------------------------

3. SEPARABILITY

The Executive acknowledges that the foregoing covenant, as well as each of those
covenants set forth in the other Exhibits to the Agreement, is a separate and
distinct obligation of the Executive and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.